382 U.S. 454 (1966)
UNITED STATES ET AL.
v.
WILSON & CO., INC., ET AL.
No. 56.
Supreme Court of United States.
Decided January 31, 1966.
CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE SEVENTH CIRCUIT.
Solicitor General Marshall for the United States et al.
Howard J. Trienens for respondents American Telephone & Telegraph Co. et al.
PER CURIAM.
The joint motion of counsel to remand is granted and the case is remanded to the United States Court of Appeals for the Seventh Circuit in order to permit the entry of a decree of restitution in accordance with the agreement of the parties.